 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DYLAN SCOTT CORRAL,                                No. 2:18-cv-1843 CKD P
12                      Plaintiff,
13           v.                                         ORDER
14   SULLIVAN,
15                      Defendant.
16

17           Plaintiff has filed a motion for extension of time to file a second amended complaint.

18   Good cause appearing, IT IS HEREBY ORDERED that:

19           1. Plaintiff’s motion for an extension of time (ECF No. 17) is granted; and

20           2. Plaintiff is granted thirty days from the date of this order in which to file a second

21   amended complaint. Failure to file a second amended complaint within 30 days will result in a

22   recommendation that this action be dismissed.

23   Dated: March 13, 2019
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27   1/bh
     corr1843.36
28
